Citation Nr: 9930018	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a cervical strain, 
claimed as a neck disability.  

2 Entitlement to service connection for 
hypercholesterolemia.  

3 Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling. 

4 Entitlement to an increased rating for prostatitis, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from August 1974 to October 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
RO which denied service connection for disabilities which 
included a neck disorder and elevated cholesterol, and 
granted service connection for disabilities which included 
prostatitis, a right knee disability, and bilateral hallux 
valgus, all of which were assigned noncompensable 
evaluations.  A compensable evaluation based on multiple 
noncompensable service-connected disabilities pursuant to 38 
C.F.R.§ 3.324 was also denied.  

In a decision of September 1997, the Board granted a 10 
percent rating for left hallux valgus and denied a 
compensable rating for right hallux valgus.  The Board 
remanded for further development the issues of entitlement to 
service connection for a neck disability, service connection 
for a disorder causing high cholesterol and the issues of 
entitlement to compensable ratings for prostatitis and a 
right knee disorder.  

In a rating action of January 1999, the RO granted a 10 
percent evaluation for the veteran's right knee disability 
and a 10 percent rating for prostatitis.  These issues are 
still before the Board since the veteran has not indicated 
that he wishes to withdraw them from appellate consideration.  
The issues of service connection for a neck disability and 
for hypercholesterolemia are also before the Board for 
appellate consideration at this time.  

For reasons made evident below, the issue of entitlement to 
an increased rating for prostatitis will be discussed in the 
remand section of this decision.  




FINDINGS OF FACT

1. The veteran has a chronic cervical strain due to a neck 
injury sustained during service.  

2. The veteran's currently diagnosed hypercholesterolemia had 
its onset during service.  

3. The veteran's service-connected right knee disability 
causes pain and slight limitation of motion in the right 
knee, but is not currently shown to produce instability or 
subluxation of the knee joint.  


CONCLUSIONS OF LAW

1. A cervical strain was incurred during service.  38 
U.S.C.A.§§ 1110, 1131, 5107(a) (West 1991 & Supp. 1998);38 
C.F.R.§ 3.303(d) (1998).  

2. Hypercholesterolemia was incurred during service.  38 
U.S.C.A.§§ 1110, 1131, 5107(a) (West 1991 & Supp. 1998).  

3. The criteria for an evaluation in excess of 10 percent for 
a right knee disorder have not been met.  38 
U.S.C.A.§§ 1155, 5107 (West 1991 & Supp. 1998); 
     38 C.F.R.§§ 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 
5257, 5260, 5261 
     (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes initially that it finds the veteran's claims 
of service connection for a cervical strain, service 
connection for hypercholesterolemia, and an increased rating 
for a right knee disorder to be well grounded within the 
meaning of 38 U.S.C.A.§ 5107(a), in that they are plausible.  

I. Factual Basis  

On the veteran's July 1974 examination prior to entrance onto 
active service, his neck and spine were evaluated as normal.  
There were no laboratory findings indicative of elevated 
cholesterol.  Review of the service medical records reveal 
considerable treatment during service for elevated 
cholesterol and a diagnosis of hypercholesterolemia was 
reported on several occasions.  During physical examinations 
in July 1979 and March 1980, the veteran reported treatment 
for a neck strain at a private hospital in early 1979.  
During service in May 1985, the veteran underwent 
arthroscopic surgery for repair of a right anterior cruciate 
ligament tear.  In May 1989 the veteran was seen with 
complaints of neck pain and pain in the right trapezius, 
especially with rotation of the head to the right.  The 
impression was cervical/trapezius muscle spasm secondary to 
weight lifting.  In June 1991 the veteran was seen with 
complaints of discomfort in the left neck which radiated into 
the top of the head.  After evaluation, the diagnoses 
included cephalgia and a stiff neck.  On the veteran's 
January 1995 examination prior to service separation the 
veteran's neck and spine were evaluated as normal.  A 
diagnosis of hypercholesterolemia was reported.  

During outpatient treatment at a military facility in January 
1996, it was reported that the veteran's elevated cholesterol 
was under control with medication.  

On VA medical examination in April 1996, the veteran gave a 
history of an onset of neck pain in 1979 while undergoing 
physical training.  He said that he had been hospitalized on 
that occasion and was told that he had a pinched nerve with 
muscle spasms.  He said that he occasionally had recurrent, 
nonradiating neck pain and subsequent stiffness "when I turn 
my neck just right".  He said his neck was asymptomatic at 
the time of the examination.  After evaluation, the diagnoses 
included status post history of occasional right neck pain, 
probably secondary to chronic cervical strain.  

During the April 1996 VA medical examination, the veteran 
also gave a history of elevated cholesterol which was first 
diagnosed after a 1987 flight physical.  Laboratory studies 
performed during the examination revealed cholesterol of 249 
mg/dl.  The diagnosis was status post history of elevated 
cholesterol, under treatment.  

On evaluation of the veteran's knees during the April 1996 VA 
physical examination, the veteran reported tenderness over 
the right inferior patella.  There was no swelling, 
deformities, or instability reported.  Right knee range of 
motion was from 115 degrees of flexion to 0 degrees of 
extension.  The diagnosis was status post history of 
bilateral knee injuries with tenderness over the right 
patella, possible chondromalacia patella.  

During A VA general medical examination in October 1998, the 
veteran gave a history of hypercholesterolemia during 
service.  It was reported that his last cholesterol reading 
was taken the previous December and was 247 mg/dl.  On 
evaluation it was reported that his cholesterol was 377 
mg/dl.  The diagnosis was hypercholesterolemia.  The examiner 
commented that although hypercholesterolemia was a laboratory 
finding, it was also a pathological condition.  Since it was 
a risk factor for coronary artery disease, it required drug 
treatment just like a disease.  The examiner further 
commented that the veteran's clinical records showed elevated 
cholesterol levels during the 1980s.  

On VA orthopedic examination in October 1998, the veteran 
complained of intermittent pain and swelling in the right 
knee joint with giving way.  He said that his knee pain was 
exaggerated with prolonged sitting and standing, as well as 
by cold and rainy weather.  Evaluation revealed no swelling, 
redness or deformity about the right knee.  The veteran's 
gait was good.  There was some diffuse tenderness, primarily 
anteriorly, and the veteran said that he occasionally also 
had some popliteal tenderness.  There was mild crepitation in 
the right knee.  No muscle atrophy was noted.  Extension of 
the right knee was full with some guarding.  Right knee 
flexion was 130 degrees.  The ligaments were stable and the 
patella could not be subluxed.  There was no subluxation of 
the joint with medial or lateral stressing.  X-rays of the 
right knee were negative.  The impression was internal 
derangement of the right knee with associated stretching of 
the anterior cruciate ligament.  The examiner noted that he 
had reviewed the claims file.  He said that there was no 
functional limitation in the right knee at this time.  He 
said that there was no evidence of incoordination or 
fatigability.  There was some pain on the extreme of flexion.  
The veteran's symptoms seemed to be mild to moderate.  

II. Service Connection for a Cervical Strain and Service 
Connection for Hypercholesterolemia  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.§§ 1110, 1131.  Service connection may be granted 
for a disorder diagnosed after service when the evidence 
indicates that the disability had its onset during service.  
38 C.F.R.§ 3.303(d).  

The service medical records make reference to an inservice 
injury to the neck in 1979 and also reflect treatment for 
neck pain and stiffness in 1989 and 1991.  After a 1996 VA 
examination, the diagnoses included status post history of 
occasional right neck pain, probably secondary to chronic 
cervical strain.  The veteran's neck symptoms noted during 
service are compatible with a diagnosis of chronic cervical 
strain.  Since that is the case and since a cervical strain 
was diagnosed after a VA examination conducted subsequent to 
service discharge, service connection for a cervical strain 
is warranted.  

The veteran's service medical records contain findings 
indicative of elevated cholesterol and a diagnosis of 
hypercholesterolemia was rendered during service and on the 
veteran's examination prior to separation from service.  
After a recent VA examination, the examining physician 
opined, essentially, that, although hypercholesterolemia was 
a laboratory finding, it was treated as a pathological 
entity.  Since hypercholesterolemia was diagnosed during 
service, and since a VA physician has essentially concluded 
that, in the veteran's case, hypercholesterolemia is a 
disease entity as well as a laboratory finding, service 
connection for the veteran's hypercholesterolemia is 
warranted.  


III. Increased Rating for a Right Knee Disorder.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The veteran's right knee disability may be evaluated under 
Diagnostic Code 5257 based on subluxation and instability and 
under  Diagnostic Codes 5260 and 5261 based on limitation of 
flexion and extension.  Under the provisions of 38 
C.F.R.§ 4.71, Diagnostic Code 5257, a 10 percent evaluation 
may be assight for slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent evaluation may be 
assigned for moderate recurrent subluxation or lateral 
instability of the knee.  A 30 percent evaluation may be 
assigned for severe recurrent subluxation or instability of 
the knee.  

Under the provisions of Diagnostic Codes 5260 and 5261, a 10 
percent evaluation is assigned if knee flexion is limited to 
45 degrees or if knee extension is limited to 10 degrees.  A 
20 percent evaluation is assigned if knee flexion is limited 
to 30 degrees or if knee extension is limited to 15 degrees.  
A 30 percent evaluation is assigned if knee flexion is 
limited to 15 degrees or if knee extension is limited to 20 
degrees.  

38 C.F.R.§ 4.59 (1999) provides that it is the intent of the 
rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability and as 
entitled to the minimum compensable rating for the joint.  

While the veteran has complained of giving way in the right 
knee the recent record contains no clinical evidence of knee 
subluxation or instability.  The veteran's right knee 
ligaments were noted to be stable on his most recent VA 
examination in October 1998 and no instability or subluxation 
was reported.  Since that is the case, the provisions of 
Diagnostic Code 5257 are not for application in this case.  

On the veteran's most recent VA examination, he was noted to 
have full left knee extension.  He was also noted to have 130 
degrees of flexion in the right knee.  A full range of 
flexion of a knee is from the 0 degree position to the 140 
degree position.  38 C.F.R.§ 4.71(a), Plate II.  As such, the 
veteran lacks 10 degrees of full flexion.  Limitation of knee 
motion to this extent is not sufficient to warrant a 
compensable evaluation under the provisions under Diagnostic 
Codes 5260, 5261.  We have noted the veteran's complaints of 
pain on knee flexion.  The provisions of 38 C.F.R.§§ 4.40 and 
4.45 as well as the decision of the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995) have been considered.  However, right 
knee pain was reported only on the extreme of the veteran's 
flexion of the right knee.  While some guarding in the right 
knee was also reported, the veteran's right knee extension 
was full on examination.  Considering the provisions of 38 
C.F.R.§ 4.40, 4.45 and 4.59 and the Courts' decision in the 
DeLuca case, the RO correctly assigned a 10 percent rating 
for the right knee disorder, post operative status.  However, 
the above noted clinical findings do not equate to such 
limitation of motion as to warrant an evaluation in excess of 
10 percent under Diagnostic Codes 5260 and 5261.  Moreover, 
the examiner on the veteran's most recent VA examination also 
noted that there was no findings indicative of excess 
fatigability and/or incoordination.  Findings indicative of 
weakness in the knee were also not reported.  Therefore, 
there is no basis for a higher evaluation for the veteran's 
right knee disorder pursuant to the provisions of 38 
C.F.R.§§ 4.40 and 4.45.  The veteran's right knee therefore 
remains 10 percent disabling under the schedular criteria.  


ORDER

Service connection for a cervical strain, claimed as a neck 
disability, is granted.  

Service connection for hypercholesterolemia is granted.  

An increased rating for a right knee disorder is denied.  


REMAND  

In its remand of September 1997, the Board instructed the RO 
to afford the veteran a VA genitourinary examination to 
determine the current severity of his prostatitis.  The 
examiner was to specifically comment on the presence or 
absence of voiding dysfunction and urinary tract infection.  
If both urinary tract infection and voiding dysfunction were 
present, the examiner was to state which was the predominant 
symptom.  If voiding dysfunction was found, the examiner was 
to comment regarding the need for the wearing of absorbent 
materials and the frequency with which they must be changed.  
If urinary tract infection was found, the examiner was to 
comment on whether long term drug therapy, frequent 
hospitalizations, and/or continuous or intermittent intensive 
management was necessary.  The examiner was also to comment 
as to whether the veteran had recurrent symptomatic 
infections requiring drainage.  

Pursuant to the Boards' September 1997 Remand, the veteran 
was afforded a VA genitourinary examination In October 1998.  
However, the examination was very cursory and the examiner 
did not provide any of the information regarding the 
veteran's current prostate symptoms and treatment discussed 
in the preceding paragraph.  Consequently, the Board still 
does not have sufficient clinical evidence upon which to base 
an evaluation of the veteran's service-connected prostatitis.  

In view of the foregoing, this case must again be remanded 
for the following development:  

1. The veteran should be afforded a VA 
genitourinary examination to determine 
the current severity of his 
prostatitis.  All necessary special 
studies should be obtained and all 
pertinent clinical findings reported 
in detail.  The claims folder must be 
made available to the examining 
physician so that the pertinent 
clinical records can be studied in 
detail.  The examiner should 
specifically comment on the presence 
or absence of voiding dysfunction and 
urinary tract infection.  If voiding 
dysfunction is found, the examiner 
should comment regarding the need for 
the wearing of absorbent materials and 
the frequency with which they must be 
changed.  If urinary tract infection 
is found, the examiner should comment 
as to whether long term drug therapy, 
frequent hospitalizations, and/or 
continuous or intermittent intensive 
management has been necessary.  He 
should also comment as to whether the 
veteran has had recurrent symptomatic 
infections requiring drainage.  If 
both urinary tract infection and 
voiding dysfunction are present, the 
examiner should state which is the 
predominant pathology.

2. Then, the RO should review the 
veteran's claim for an increased 
rating for prostatitis.  If this 
benefit is not granted, the veteran 
should be provided a supplemental 
statement of the case in regard to 
this issue and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for its further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

